On May 30, 1990, the Defendant was sentenced to eight (8) years with five (5) years suspended with conditions for Deceptive Practices; credit given for 63 days time served plus $638.33 restitution.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce *48the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
DATED this 6th day of December, 1990.
The Petitioner withdrew his application from Sentence Review.